NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             MAR 11 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

SUE MARIE WRIGHT,                                No. 14-35066

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00723-MO

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
Social Security Administration,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                           Submitted February 13, 2015**

Before:        LEAVY, GRABER, and OWENS, Circuit Judges.

       Sue Marie Wright appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We affirm.

      The district court did not deny Wright due process by ruling from the bench

rather than issuing a written decision. The district court’s oral ruling, recorded in a

written transcript, together with the administrative record, provide sufficient facts

and reasoning to allow Wright an understanding of the disposition of her case, and

to enable an informed review by this court. See Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1226 (9th Cir. 2009) (explaining that meaningful review of

an administrative decision requires access to the facts and reasons supporting that

decision); cf. United States v. Sesma-Hernandez, 253 F.3d 403, 405 (9th Cir. 2001)

(en banc) (holding that “oral findings on a transcribed record are sufficient to meet

the ‘in writing’ requirement of due process” for a district court’s decision in a

criminal case to revoke supervised release).

      The administrative law judge (“ALJ”) did not err in failing to evaluate

evidence regarding Wright’s employment record from 2002. This evidence was

not probative of whether Wright lacked the residual functional capacity to perform

any work during the period beginning in October 2008, her alleged disability onset

date. See Tobeler v. Colvin, 749 F.3d 830, 833 (9th Cir. 2014) (“Evidence is

relevant when it has ‘any tendency to make a fact more or less probable than it

would be without the evidence’”(quoting Fed. R. Evid. 401(a))). Even assuming


                                           2
the evidence was relevant, any error on the part of the ALJ was harmless because

the employment records “did not describe any limitations beyond those [Wright]

herself described, which the ALJ discussed at length and rejected based on

well-supported, clear and convincing reasons.” Molina v. Astrue, 674 F.3d 1104,

1122 (9th Cir. 2012) (footnote omitted).

      AFFIRMED.




                                           3